Defendants moved for a new trial. The court, in compliance with Court Rule No. 47 (1933), filed a decision thereon, stating in part:
"The court is of the opinion that the case was properly submitted to the jury, but the amount of the verdict is excessive. The court is of the opinion that the jury was influenced by the character of the argument of the plaintiff's attorney. * * *
"The court is of the opinion that the verdict of the jury was influenced by improper argument of *Page 168 
the plaintiff's counsel. The case was tried before the jury as the case of the insurance company in fact, and upon more than one occasion the plaintiff's attorney appealed to the jury at the same time holding up before the jury, as it were, the money bags of a big insurance company. While there was no objection to this argument, it is the court's opinion that it is close to the line of being error without any objection being made."
The court denied a new trial if plaintiff's attorneys filed a waiver of the amount above $10,000 within 10 days.
The verdict was for $15,500, $500 of which represented the tender back of money received in the settlement. If $5,000 of the verdict can be said to have been engendered by improper argument of counsel then it necessarily follows that defendants have not had the character of verdict required of a jury in this State, and no reduction in amount can be held to right the wrong.
Where the trial judge so finds improper argument reflected in the verdict we have indisputable evidence of a wrong accomplished, and we have the power to render the wrong nugatory.
In so swelling the damages by improper argument counsel for plaintiff tainted the verdict and, under the findings of the trial judge, there should be a new trial, with costs to defendants.
TOY, J., concurred with WIEST, J. POTTER, J., took no part in this decision. *Page 169